178 S.W.3d 564 (2005)
Nathan HAWKINS, Movant/Appellant,
v.
STATE of Missouri, Respondent/Respondent.
No. ED 85128.
Missouri Court of Appeals, Eastern District, Division Three.
August 30, 2005.
Motion for Rehearing and/or Transfer Denied October 11, 2005.
Application for Transfer Denied December 20, 2005.
Nathan Hawkins, Mineral Point, pro se.
Deborah Daniels, Lisa M. Kennedy, Asst. Atty. Gen., Jefferson City, MO, for Respondent.
Before KATHIANNE KNAUP CRANE, P.J., LAWRENCE E. MOONEY, J., and BOOKER T. SHAW, J.
Motion for Rehearing and/or Transfer to Supreme Court Denied October 11, 2005.

ORDER
PER CURIAM.
Movant, Nathan Hawkins, appeals pro se from a judgment denying his motion to reopen his post-conviction proceeding. We have reviewed the briefs of the parties and the record on appeal and find the motion court's judgment is not clearly erroneous. Rule 29.15(k). No error of law appears. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been provided with a memorandum for their information only, setting forth the reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).